DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 10/12/2018.
2.	The instant application is a national stage entry of PCT/US17/27210, International Filing Date: 04/12/2017, which claims priority from provisional application 62322551, filed on 04/14/2016.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/28/19, 11/26/19, 4/3/20 and 7/6/21 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 03/30/2021 claims 1-2, 7, 12, 14, 16, 23, 27, 36, 42-44, 62-64, 70-73 and 76 are pending in this application. Claims 2, 7, 12, 14, 16, 23, 27, 36, 42, 44, 62-64, 70, 72 and 76 are amended. Claims 3-6, 8-11, 13, 15, 17-22, 24-26, 28-35, 37-41, 45-61, 65-69, 74-75 and 77-80 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support in the instant specification (Remarks, 3/30/21, pg. 8).
5.	 Claims 1-2, 7, 12, 14, 16, 23, 27, 36, 42-44, 62-64, 70-73 and 76 are under prosecution.
Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claims 2, 7, 12, 16, 36 and 63-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite over the recitation of “at least about” in sections “(i)” and (ii)  because the metes and bounds of “about” is unclear as specification does not provide what range of activity is covered by the term “about”.
	Claims 7 and 36 are indefinite because they are dependent from claim 2 and include all of its limitations.
	Claim 12 is indefinite over the recitation of “at least about” in sections “(d)” and (ii)  because the metes and bounds of term “about” is unclear as specification does not provide what range of activity is covered by the term “about”.
	Claim 16 is indefinite because it is dependent from claim 12 and include all of its limitations.
	Claim 23 is indefinite over the recitation of “at least about” in sections (a) because the metes and bounds of term “about” is unclear as specification does not provide what range of activity is covered by the term “about”.
	Claim 63 is indefinite because it is dependent from canceled claim 61 and therefore it is unclear the dependency of claim 63. Claim 64 is indefinite because it is dependent from claim 63 and include all the limitations of claim 63.
8.	Claim 44 contains the Trademark/Trade name in section (ii) as shown below.  
Klentaq®1, 
    PNG
    media_image1.png
    113
    772
    media_image1.png
    Greyscale

	Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe “mutant thermostable DNA polymerase” and, accordingly, the identification/description is indefinite.
	Applicant is required to clarify on the record if other polymerases are identified by trade name (e.g., Omni Taq, OmniTaqLA, Omni Taq2, OmniTaq3, or KAPA Blood DNA polymerase, KAPA3G Plant DNA polymerase, KAPA 3G Robust DNA
Polymerase. Further clarifications are needed.


International Search Reports
9.	During the prosecution of the parent PCT/US2017/027210 and EP 17783057 applications (See the search Report), the examiners have determined that at least the limitations of claims listed therein either not novel or being obvious over cited arts as discussed therein. Both search reports are made of record.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-2, 7, 14, 27, 42-43 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2014/0295419 cited in the IDS of 1/28/19).
	Claim interpretation: Instant claims recited with alternate claim language “or” and “and/or” has been to require single limitation.
With regard to the recitation of “A method for amplifying a target nucleic acid in a biological sample” in the preamble, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, the claim language of “A method for amplifying a target nucleic acid in a biological sample” merely set forth the intended use or purpose of the claimed steps but do not limit the scope of the claims.
It is noted that Zhang teaches a plurality of embodiments. Citations of Zhang in this office action should not be construed as the only embodiment.
	Regarding claim 1, Zhang teaches methods and compositions for amplification of
genetic material, including isothermal WGA of single cells (Abstract) comprising the steps of providing biological sample, which contain cells and non-target cells  (paragraphs 0011 and 0052) and further teaches lysing cells using a lysis buffer to form a lysate (paragraph 0009, limitation of step ‘a’ of instant claim 1). 
	Zhang further teaches that the lysed cells are combined with a neutralization buffer, wherein the neutralization buffer comprises phosphate salts and Tris (i.e., buffering agents) and has a pH in the range of 7.4 to 8.0 (paragraph 0059, limitation of step ‘b’ of instant claim 1). The neutralization buffer of pH 8 of Zhang meets the limitation of the buffer solution has a moderately alkaline pH at ambient (i.e., room) temperature consistent with teachings in the instant specification (pg. 4, paragraph 2). It is noted that the limitation of “to form a reaction mixture” in step ‘b’ is the end result of mixing steps ‘a’ and ‘b’. 
	Regarding step ‘c’, Zhang teaches that following step ‘b’, heating the reaction mixture to form a denatured reaction mixture (paragraphs 0020-0021).
	Regarding step ‘d’, Zhang teaches adding a thermostable nucleic acid polymerase to the denatured reaction mixture (paragraph 0021).
	Regarding step ‘e’ Zhang teaches amplifying the target nucleic acid to form an amplified solution comprising an amplicon (paragraph 0067).
	Regarding claim 2, it is noted that said claim recited with alternate steps ( i) to (iv) due to presence of “and/or” between steps (iii) and (iv) has been interpreted to require only one step. Zhang teaches peripheral blood (Example 5), which meets the limitation of the biological sample is blood.
	Regarding claim 7, it is noted that said claim recited with alternate steps ( i) to (iii) due to presence of “or” between steps (ii) and (iii) thus require only one of step. Zhang teaches peripheral blood (Example 5), which meets the limitation of the blood is whole blood.
	Claim 14, as recited has been interpreted to require limitation of section (i) or section (ii), which require either adding deoxynucleotide triphosphates (dNTPs), or magnesium or a forward primer or a reverse primer. Regarding claim 14, Zhang teaches adding dNTPS (paragraph 0068), which meets the limitation of said claim. 
	Regarding claim 27, Zhang teaches that the pH of the neutralization buffer is about 7.5 to 8.0 (paragraph 0059). The neutralization buffer of pH 8 of Zhang meets the limitation of the buffer solution has a moderately alkaline pH at ambient (i.e., room) temperature consistent with teachings in the instant specification (pg. 4, paragraph 2).
	Regarding claims 42 and 43, Zhang teaches phi29 DNA polymerase (paragraph 0068), which is thermostable (recited in generality) and is wild type because said polymerase is didn’t specify as mutant phi29 polymerase. 
	Regarding claim 62, Zhang teaches detecting the samples containing amplicon labeled with cy3 or cy5 dye (paragraph 0102), which can be detected optically.

13.	Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekeze et al (US 5,702,884 issued Dec. 30, 1997).
	Regarding claim 12, Ekeze teaches a method for the amplification and detection of a target nucleic acid comprising: I) selectively preparing leucocytes suspected of containing a target nucleic acid in a whole blood sample by: A) mixing a whole blood sample with an erythrocyte lysing solution comprising between 50 mM and 100 mM of ammonium chloride and between about 0.001 weight percent to about 0.1 weight percent of a monocarboxylic acid or salt thereof selected from the group consisting of acetic acid, monosubstituted acetic acid, disubstituted acetic acid and trisubstituted acetic acid, and wherein said lysing solution has a pH of between 6 and 8, B) centrifuging the resulting mixture to form a pellet of leucocytes from said whole blood sample, C) after removing the supernatant, washing said leucocyte pellet in a fresh sample of said lysing solution, and D) centrifuging and isolating said leucocyte pellet, provided that steps A) through D) are carried out within about 20 minutes, II) lysing the leucocytes in said washed pellet to release said target nucleic acid, III) amplifying said released target nucleic acid using polymerase chain reaction and a set of primers that are specific to and hybridizable with the opposing strands of said target nucleic acid, and IV) detecting said amplified target nucleic acid (Ekeze, Claim 9, Examples 1 and 2).
	Ekeze also teaches that the polymerase chain reaction is carried out in the presence of a thermostable DNA polymerase (Ekeze claim 13) and the assay is carried out using 16 units of DNA polymerase/100 ul (i.e., 0.16 units/ul) and 25 ul of the DNA extraction mixture (column 15, paragraph 2).
	The teachings of Ekeze as discussed above meets the limitations of steps (a) to (e) of claim 12.
	Regarding claim 16, Ekeze teaches that whole blood sample can have any desired volume, but generally from about 0.1 to about 10 ml (column 5, lines 30-32). 0.5 ml whole blood volume of Ekeze meets  the limitation of the whole blood sample is about 0.2 ml to about 5 ml. It is noted that claim 16 as recited merely require either step (i) or (ii) or (iii) in view of “and/or” limitation in said claim.

14.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 102286473 published 12/21/2011).
	Wang teaches a method for directly amplifying nucleic acid in whole blood sample, wherein said method comprises taking the whole blood sample as the starting material; adding the blood sample in the reaction agent system according to claim 1 taking the whole blood as the starting template for amplifying nucleic acid for amplifying nucleic acid, measuring the amplification product, wherein the reaction kit comprises a plurality of nucleic acid reaction system in one primer specific amplification target gene targeting sequence, PCR buffer liquid; dNTPs, MgCl2 U of Taq DNA polymerase, and in the system concentration of trihydroxymethyl amino methane between 25-100 mmol/L, magnesium ion concentration between 1.5-3.0 mmol/L, the glycerol concentration is between 10% to 14%, the PCR buffer liquid comprises Tris. Cl, potassium chloride, ammonium sulphate, magnesium chloride, the pH value is between 8.0-9.0,  PCR buffer solution containing 25-100mmol/L mM Tris, 50 mmol/L mM KCl, dNTPs 0.01 to 0.2mmol/L; primer sequence 0.01 to 0.4 umol/L; Taq DNA polymerase 0.01 to 0.025U/uL; MgCl2 1.5-3.0mmol/L; glycerol 10% -14% (Figs. 1-5 and their associated descriptions in the text and Wang claims 1-10 and paragraphs 0006-0031, key components of the instant claim 23 is emphasized with underling by the examiner).
	The teachings of Wang as discussed above, meets the limitations of claim 23 of a method for amplifying a target nucleic acid in a sample comprising unprocessed whole blood, the method comprising: (a) providing a mixture comprising a buffer solution comprising a buffering agent, dNTPs, magnesium, a forward primer, a reverse primer, and a thermostable nucleic acid polymerase, wherein the buffer solution has a moderately alkaline pH at ambient temperature, and wherein the final concentration of
the thermostable nucleic acid polymerase is at least about 0.02 units per microliter of the mixture.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2014/0295419, as cited above) in view of Ekeze et al (US 5,702, 884, as cited above) or Wang (CN 102286473, as cited above).
	Claim interpretation: As discussed above in section.
	With regard to the order of steps the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below the limitations of said claims amount to routine optimization and thus are obvious improvement over the arts of the record.
	Claim 36 is dependent from claim 2, which is dependent from claim 1.
	Claim 44 is dependent from claim 43, which is dependent from claim 42, which is dependent from claim 1.
	Regarding claim 1, Zhang teaches methods and compositions for amplification of
genetic material, including isothermal WGA of single cells (Abstract) comprising the steps of providing biological sample, which contain cells and non-target cells  (paragraphs 0011 and 0052) and further teaches lysing cells using a lysis buffer to form a lysate (paragraph 0009, limitation of step ‘a’ of instant claim 1). 
	Zhang further teaches that the lysed cells are combined with a neutralization buffer, wherein the neutralization buffer comprises phosphate salts and Tris (i.e., buffering agents) and has a pH in the range of 7.4 to 8.0 (paragraph 0059, limitation of step ‘b’ of instant claim 1). The neutralization buffer of pH 8 of Zhang meets the limitation of the buffer solution has a moderately alkaline pH at ambient (i.e., room) temperature consistent with teachings in the instant specification (pg. 4, paragraph 2). It is noted that the limitation of “to form a reaction mixture” in step ‘b’ is the end result of mixing steps ‘a’ and ‘b’. 
	Regarding step ‘c’, Zhang teaches that following step ‘b’, heating the reaction mixture to form a denatured reaction mixture (paragraphs 0020-0021).
	Regarding step ‘d’, Zhang teaches adding a thermostable nucleic acid polymerase to the denatured reaction mixture (paragraph 0021).
	Regarding step ‘e’ Zhang teaches amplifying the target nucleic acid to form an amplified solution comprising an amplicon (paragraph 0067).
	Regarding claim 2, it is noted that said claim recited with alternate steps ( i) to (iv) due to presence of “and/or” between steps (iii) and (iv) thus require only one step. Zhang teaches peripheral blood (Example 5), which meets the limitation of the biological sample is blood.
	Regarding claim 36, Zhang teaches isothermal or thermostable polymerase (paragraph 0068) and further teaches adding Phi29DNA polymerase 0.05 ul per microliter (paragraph 0068). Also, the routine, conventional step of adding 0.16 units/ul of Taq polymerase to the reaction mixture was known in the art at the time of claimed invention was made as taught by Ekeze (column 15, paragraph 2). The artisan would recognize that the limitation claim 36 of the final concentration of the thermostable nucleic acid polymerase ranges from about 0.02 to about 0.8 units/μL amounts to routine optimization as further evidenced by Ekeze.
	Claim 44 is dependent from claim 43, which is dependent from claim 42.
	Regarding claims 42 and 43, Zhang teaches phi29 DNA polymerase (paragraph 0068), which is thermostable (recited in generality) and is wild type because said polymerase is didn’t specify as mutant phi29 polymerase. 
	Regarding claim 44, Zhang teaches thermostable polymerase (paragraph 0020) and further teaches thermostable polymerase (paragraph 0068) but does not specifically teach the wild-type thermostable DNA polymerase is Thermus aquaticus (Taq) DNA polymerase. However, DNA polymerases well known in the art and the polymerase is "thermostable", meaning that it is stable to heat and preferentially active at higher temperatures, especially the high temperatures used for denaturation of DNA
strands. More particularly, the thermostable DNA polymerases are not substantially inactivated by the high temperatures used in PCR and Taq polymerases are also well known in the art (Ekeze, column 8, last paragraph). The artisan would recognize that using Taq polymerase which stable at high temperature would be useful for decreasing the false positive amplification and thus would be obvious to try Taq polymerase of Ekeze.
	 
 17.	Claims 70-73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2014/0295419, as cited above) in view of Lowery et al (US 8,563, 298 issued Oct. 22, 2013, cited in the IDS of 11/26/2019).
	Claim 73 is dependent from claim 72, which is dependent from claim 71. Claims 71 and 76 are dependent from claim 70, which is dependent from claim 1.
	The teachings of Zhang of claim 1 is discussed in the previous section.
	Zhang and Lowery teach a method for detection of nucleic acid analytes and therefore are analogous arts. The teachings of Lowery are specifically applied for the limitations of claims 70-73 and 76 as discussed below.
	Regarding claims 70-73 and 76, Lowery teaches a method for detecting the
presence of a pathogen in a whole blood sample, the method including: (a) providing a whole blood sample from a subject; (b) mixing the whole blood sample with a hypotonic solution to produce disrupted red blood cells; (c) following step (b), separating intact cells from the disrupted red blood cells and reconstituting the intact cells to form an extract; (d) combining the extract with beads to form a mixture and agitating the
mixture to form a lysate; (e) placing the lysate of step (d) in a detection tube and amplifying a target nucleic acid in the lysate to form an amplified lysate solution including the target nucleic acid (column 3, paragraph 2). Lowery also teaches pathogen is candida species (i.e., a bacterial pathogen, limitation of claim 71, column 45, paragraph 2) and candida nucleic acid (limitation of claim 70, Example 2), Candida spp (limitation of claim 72, column 16, paragraph 1), candida albicans (column 44, last paragraph, limitation of claim 73).
	Lowery also teaches diagnosing the subject based on the detection of the amplicon, wherein the presence of the amplicon indicates that the subject is suffering from a disease associated with the pathogen (column, 60, limitation of claim 76). Lowery also teaches that the invention may be used in the monitoring of one or more analytes in the diagnosis, management, and/or treatment of any of a wide range of medical conditions. Various categories of medical conditions include, for example, disorders of pain; of alterations in body temperature ( e.g., fever); of nervous system dysfunction ( e.g., syncope, myalgias, movement disorders, numbness, sensory loss,
delirium, dementia, memory loss, sleep disorders (columns 54- 60) thus providing the teachings, suggestions and motivations to include the steps of detecting the pathogen in the method of Zhang, thereby increasing the utilities of the method of Zhang.
	The artisan having ordinary skill in the art would recognize while combining the steps of Lowery in the method of Zhang some routine optimization is needed, which is within the skills of one having ordinary skill in the art. The artisan would be motivated to do so for increasing the utilities of the method of Zhang.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Lowery in the method of Zhang with a reasonable expectation of success with the expected benefit of diagnosing the disease caused by pathogens as taught by Lowery. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including steps of detecting the pathogen which is routinely practiced in the art as exemplified by Lowery.

Conclusion
18.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634